DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed 02/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2020 and 03/09/2021 were considered by the examiner.
Status of Claims
Applicant’s cancellation of claims 17-18in the reply filed on 02/15/2021 is acknowledged.
Applicant’s amendment of claims 1, 10, and 16 in the reply filed on 02/15/2021 is acknowledged.
Applicant’s addition of new claims 21 and 22  in the reply filed on 02/15/2021 is acknowledged.
Claims 1-16 and 19-22 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Li et al., US 7,791,925, as well as Sung et al., US 2015/0060750 discloses all limitations of claim 1 except for that “an etch stop or interfacial laver underneath the bottom 
In re Claim 10, Li discloses all limitations of claim 10 except for that  “an etch stop or interfacial laver underneath the bottom electrode laver and above the surface.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 16, Tanaka et al., US 2008/0089104 discloses all limitations of claim 16 except for that “prior to forming the low-K dielectric layer, forming an etch stop layer over the metal interconnect layer; forming a via opening in the etch stop layer; and filling the via opening with metal to form a bottom electrode via for the RRAM cell.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893